DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    
EXAMINER’S AMENDMENT
2.      An examiner’s amendment to the record appears below. 
         Should the changes and /or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.3.12.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

3.       Authorization for this examiner’s amendment was given in a telephone interview with Michael Carter (Reg. No. 56,661), patent Agent for Applicant, on 01/13/2022, amended claims 1, 9, and 17; and canceled claims 6-8, 14-16, and 18-22.

          In the Claim:
1.	(Examiner’s Amendment) A computer-implemented method, comprising:
identifying, for a power source of a computing device, a lookup table (LUT) that includes, for each condition of a plurality of conditions of the power source, i) a maximum power (p-max) of the power source for the condition and ii) a sustained power (p-sus) of the power source for the condition;
examining, by an enclosure controller of the computing device, the LUT to define calibration triggers associated with respective conditions of the plurality of conditions;
determining whether a charge cycle count of the power source meets a threshold to satisfy a first calibration trigger of the calibration triggers; 
concurrently with determining whether the charge cycle count of the power source meets the threshold, determining whether an integration of external hardware components of the computing device has occurred that satisfies a second calibration trigger; 

determining that each trigger, and the third calibration trigger is satisfied, and in response, creating a workload for the power source;
in response to creating the workload for the power source, executing, for a particular condition of the one or more conditions associated with the triggers 
determining, by the enclosure controller and based on the executed workload, an updated p-max value for the particular condition and an updated p-sus value of the power source for the particular condition; and
updating the LUT, for the particular condition, based on the updated p-max value and the updated p-sus value.

2.	(Previously Presented) The method of claim 1, wherein the one or more conditions of the power source include one or more of a temperature of the power source, an age of the power source, and a state of charge of the power source.

3.	(Previously Presented) The method of claim 2, wherein the age of the power source includes the charge cycle count of the power source.

4.	(Previously Presented) The method of claim 2, wherein the age of the power source includes a chronological age of the power source, or an impedance of the power source.

5.	(Previously Presented) The method of claim 1, wherein creating the workload for the power source includes creating a power virus for the power source.

6.	(Cancelled)
7.	(Cancelled) 
8.	(Cancelled)

9.	(Examiner’s Amendment) A system comprising a processor having access to non-transitory memory media storing instructions executable by the processor to:
identifying, for a power source of a computing device, a lookup table (LUT) that includes, for each condition of a plurality of conditions of the power source, i) a maximum power (p-max) of the power source for the condition and ii) a sustained power (p-sus) of the power source for the condition;
examining, by an enclosure controller of the computing device, the LUT to define calibration triggers associated with respective conditions of the plurality of conditions;
determining whether a charge cycle count of the power source meets a threshold to satisfy a first calibration trigger;
concurrently with determining whether the charge cycle count of the power source meets the threshold, determining whether an integration of external hardware components of the computing device has occurred that satisfies a second calibration trigger; 
concurrently with determining whether the integration of the external hardware components of the computing device occurred, determining whether an increase in power consumption by a computer-implemented application executable by an operating system of the computing device has occurred that satisfies the particular calibration trigger;
determining that each trigger, and the third calibration trigger is satisfied, and in response, creating a workload for the power source;
in response to creating the workload for the power source, executing, for a particular condition of the one or more conditions associated with the triggers 
determining, by the enclosure controller and based on the executed workload, an updated p-max value for the particular condition and an updated p-sus value of the power source for the particular condition; and
updating the LUT, for the particular condition, based on the updated p-max value and the updated p-sus value.

10.	(Previously Presented) The system of claim 9, wherein the one or more conditions of the power source include one or more of a temperature of the power source, an age of the power source, and a state of charge of the power source.

11.	(Previously Presented) The system of claim 10, wherein the age of the power source includes charge cycle count of the power source.

12.	(Previously Presented) The system of claim 10, wherein the age of the power source includes a chronological age of the power source, or an impedance of the power source.

13.	(Previously Presented) The system of claim 9, wherein creating the workload for the power source includes creating a power virus for the power source.

14.	(Cancelled)
15.	(Cancelled)
16.	(Cancelled)

17.	(Examiner’s Amendment) A non-transitory computer-readable medium storing software comprising instructions executable by one or more computers which, upon such execution, cause the one or more computers to perform operations comprising:
identifying, for a power source of a computing device, a lookup table (LUT) that includes, for each condition of a plurality of conditions of the power source, i) a maximum power (p-max) of the power source for the condition and ii) a sustained power (p-sus) of the power source for the condition;
examining, by an enclosure controller of the computing device, the LUT to define calibration triggers associated with respective conditions of the plurality of conditions;
determining whether a charge cycle count of the power source meets a threshold to satisfy a first calibration trigger; 
concurrently with determining whether the charge cycle count of the power source meets the threshold, determining whether an integration of external hardware components of the computing device has occurred that satisfies a second calibration trigger; 
concurrently with determining whether the integration of the external hardware components of the computing device occurred, determining whether an increase in power consumption by a computer-implemented application executable by an operating system of the computing device has occurred that satisfies the particular calibration trigger;
determining that each trigger, and the third calibration trigger is satisfied, and in response, creating a workload for the power source;
in response to creating the workload for the power source, executing, for a particular condition of the one or more conditions associated with the triggers 
determining, by the enclosure controller and based on the executing workload, an updated p-max value for the particular condition and an updated p-sus value of the power source for the particular condition; and
updating the LUT, for the particular condition, based on the updated p-max value and the updated p-sus value.

18	(Cancelled)
19.	(Cancelled)
20.	(Cancelled)
21.	(Cancelled)
22.	(Cancelled)	

The Examiner’s amendment has been made in order to place the application in
a condition for allowance.	 

Allowable Subject Matter 
4.	 Claims 1-5, 9-13, and 17 are allowed. 
The following is an examiner’s statement of allowable subject matter:  
	Applicant’s arguments regarding the prior art have been fully considered and persuasive.
	The prior art Yu teaches a battery charger of a computing device with a lookup table of conditions maximum and/or sustained power of the power source, the calibration triggers associated with the conditions, identifying the workload and update the table with its conditions.
	The prior art Brandt teaches identifying a charge cycle count of the power source if greater than the threshold and integration of the external component if satisfies a particular calibration trigger.
	In addition to Yu and Brandt, the prior art Yao teaches identifying the state of charge (SOC), the age of the power source include charge cycles, and estimate the remaining life of the power source.
	Svilan teaches creating the calibration including creating a power virus for power source.
	However, none of the above prior arts in individual or in combination teaches or suggests the limitations of “determining that each the first calibration trigger, the second calibration trigger, and the third calibration trigger is satisfied, and in response, creating a workload for the power source; wherein concurrently with determining whether the charge cycle count of the power source meets the threshold, determining whether an integration of external hardware components of the computing device has occurred that satisfies a second calibration trigger; and concurrently with determining whether the integration of the external hardware components of the computing device occurred, determining whether an increase in power consumption by a computer-implemented application executable by an operating system of the computing device has occurred that satisfies a third calibration trigger” as recited in the above claims and with all other limitations in the claim and defined by applicant.  

Each of dependent claims depends upon one of the above and thus is allowable for at least the same reasons.

5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDA DINH whose telephone number is (571)270-
7150.  The examiner can normally be reached on Mon-Fri between 9AM-6PM.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571)272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 /LYNDA DINH/ Examiner, Art Unit 2865 

/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863